DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

May 25, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

New Federal Register Publications

This bulletin provides information on three important Federal Register publications:
• CMS Provider Screening Innovator Challenge (CMS-2382-N)
• Final Rule Regarding Disallowance of Claims for Federal Financial Participation and
Technical Corrections (CMS 2292-F)
• Final Rule to Align Certain Provider Qualifications Between Medicaid and Medicare
(CMS-9070-F)
Additionally, CMCS published a new set of Questions and Answers regarding Affordable Care
Act implementation.

CMS Provider Screening Innovator Challenge (CMS-2382-N)
Today the Centers for Medicare & Medicaid Services (CMS) is announcing the launch of the
“CMS Provider Screening Innovator Challenge.” This Challenge is sponsored by CMS and is
presented as part of the Partnership for Program Integrity Innovation program. It will be
administered by the National Aeronautic and Space Administration’s (NASA) Federal Center of
Excellence for Collaborative Innovation. This Challenge supports our goal of improving our
ability to streamline operations, screen providers, and reduce fraud and abuse.
Specifically, the Challenge is an innovation competition to develop a multi-State, multi-program
provider screening software application capable of risk scoring, credentialing validation, identity
authentication, and sanction checks, while also lowering burden on providers and reducing
administrative and infrastructure expenses for States and Federal programs.
The notice announcing the Challenge is on display at the Federal Register today and may be
accessed at https://s3.amazonaws.com/public-inspection.federalregister.gov/2012-12633.pdf
Further information about the CMS Provider Screening Innovator Challenge is available at
http://www.medicaid.gov/State-Resource-Center/Events-and-Announcements/Events-andAnnouncements.html

CMCS Informational Bulletin, Page 2

Final Rule Regarding Disallowance of Claims for Federal Financial
Participation and Technical Corrections (CMS 2292-F)
Today CMS is releasing a final rule to implement a provision of the Affordable Care Act and
other program improvements regarding overpayments to providers and disallowances to States in
the Medicaid program. In light of State fiscal pressures, the rule also makes additional changes to
the disallowance repayment process to increase State flexibility.
The final rule implements section 6506 of the Affordable Care Act by increasing the period of
time States have to collect provider overpayments before they are required to return the Federal
funds. Under the new provisions, States will have up to one year from the date of discovery of
an overpayment made to a Medicaid provider to recover or attempt to recover the overpayment
before the Federal funds must be returned. Additionally, the final rule revises the repayment of
Federal funds by installment by providing three options for States qualifying for and electing a
repayment schedule. The options and accompanying repayment schedules recognize the unique
fiscal pressures States are experiencing. The final rule also makes several additional changes
through existing statutory authorities to improve the disallowance process, implement other
changes to Federal law, and better align policies and practices with the general principles of the
President’s Executive Order Improving Regulation and Regulatory Review released on January
18, 2011.
The final rule is on display in the Federal Register today and can be viewed here
http://www.ofr.gov/(X(1)S(e3g5ts4wpjscf4puy043hkza))/OFRUpload/OFRData/201212637_PI.pdf.

Final Rule to Align Certain Provider Qualifications Between Medicaid and
Medicare (CMS-9070-F)
On May 16, 2012, CMS published a final rule titled “Medicare and Medicaid Programs:
Regulatory Provisions to Promote Program Efficiency, Transparency, and Burden Reduction”.
Among the provisions of this rule is the alignment of Medicaid provider qualifications for
Physical Therapists and Occupational Therapists with Medicare qualifications. 42 CFR 440.110
(a) and (b) have been amended to refer to Medicare provider qualifications, ensuring future
revisions to the Medicare program will be adopted in Medicaid. This revision can benefit the
Medicaid program by recognizing individuals qualified to furnish therapy services in the
Medicare program and facilitating continuity of care for individuals dually eligible for Medicare
and Medicaid.
The final rule may be accessed at: http://www.gpo.gov/fdsys/pkg/FR-2012-05-16/pdf/201211543.pdf

CMCS Informational Bulletin, Page 3

Affordable Care Act Implementation Questions and Answers
This week CMCS published a set of Q&A documents covering some of the most frequently
asked questions we have received from States regarding Affordable Care Act and Medicaid
expansion and simplification. We hope this information will be useful to States and other
stakeholders and we will make more Q&A available as we develop them. Topics covered
include:
• Eligibility and Enrollment Systems
• Eligibility Policy
• Coordination Across Insurance Affordability Programs
• Section 1115 Waiver Transitions
• Children’s Health Insurance Program
• Benefits/Delivery System
• Federal Medical Assistance Percentages
The Q&A documents are available at: http://www.medicaid.gov/State-ResourceCenter/Frequently-Asked-Questions/CMCS-Ask-Questions.html

